UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MITCHELL THOMPSON,

                                 Plaintiff,

                     -against-                                     21-CV-4183 (LTS)

                                                                  CIVIL JUDGMENT
 THE STATE OF NEW YORK; THE
 DEPARTMENT OF CORRECTION,

                                 Defendants.

       Pursuant to the order issued July 14, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to pay the $402.00 in filing fees or submit a completed request to

proceed in forma pauperis and prisoner authorization. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    July 14, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
